[Cite as Riley v. S. Ohio Correctional Facility, 2010-Ohio-4217.]

                                        Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




SHANNON RILEY

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

        Case No. 2009-09248-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                           FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, Shannon Riley, an inmate incarcerated at defendant,
Southern Ohio Correctional Facility (SOCF), stated that he was transferred to a
segregation unit on May 14, 2009.                   Plaintiff’s personal property was inventoried,
packed, and delivered into defendant’s custody incident to the transfer. Plaintiff has
alleged that when he was released from segregation and regained possession of his
property he discovered several items were missing or damaged that he had in his
possession on May 14, 2009.
        {¶ 2} 2)        Plaintiff claimed that the following property items were either
damaged or not returned: one Yamaha keyboard (damaged), one pair of New Balance
shoes (damaged), one t-shirt, one pair of shorts, one adapter, twenty-one cassette
tapes, three towels, one laundry detergent, one photo album (damaged), three boxes of
Little Debbies, four honey pepper sticks, five candy bars, and six pies. Plaintiff asserted
that his property was lost, stolen, or damaged while under the control of SOCF staff.
Plaintiff filed this complaint seeking to recover damages in the amount of $546.27, the
estimated replacement cost of his alleged damaged and missing property.                         Plaintiff
requested reimbursement of postage costs in the amount of $17.70. No recovery for
these costs is permitted in a claim of this type. The claim for postage expense is
dismissed and shall not be further addressed. Payment of the $25.00 filing fee was
waived.
         {¶ 3} 3)   Plaintiff submitted a copy of a “Conduct Report” that he was issued
on May 21, 2009 for a rule violation (possession of contraband) he committed on May
18, 2009. The charging SOCF officer noted in the “Conduct Report” that multiple items
of personal property in plaintiff’s possession were confiscated after plaintiff’s property
was delivered to the SOCF property room. The confiscated items which included four
boxes of Little Debbies, five towels, thirty-one cassette tapes, four sausage sticks, and a
pair of tennis shoes were taken to the SOCF contraband locker.
         {¶ 4} 4)   Defendant denied liability in this matter contending that plaintiff has
not offered evidence to prove any of his property was lost as a proximate cause of any
negligent act or omission on the part of SOCF staff. Defendant explained that, pursuant
to internal regulations, “[s]ubject to certain specified exceptions, the total amount of
property an inmate may possess at any given time must not exceed 2.4 cubic feet in
volume,” the volume of standard issued footlocker. Defendant further explained that
when plaintiff’s property was first packed on May 14, 2009, it was discovered that he
possessed property in excess of the volume limitations and this property was
confiscated. Plaintiff was charged with possession of contraband and subsequently
found guilty of the charge. Defendant pointed out that plaintiff was required to make
some disposition authorization regarding the confiscated contraband property.
Defendant submitted a copy of an “Inmate Contraband Slip” showing plaintiff authorized
the destruction of certain contraband items and the mailing of the bulk of the contraband
items.     Defendant advised that SOCF staff complied with plaintiff’s disposition
authorization in regard to the confiscated contraband.           Furthermore, defendant
specifically denied that any property returned to plaintiff was damaged while under the
control of SOCF staff.
         {¶ 5} 5)   Plaintiff filed a response noting that he possessed multiple property
items for years and was never issued a “Conduct Report” for possessing excessive
property until May 2009. Plaintiff asserted that he was issued a “Conduct Report” for
possession of contraband “out of spite.” Plaintiff implied that defendant did not comply
with internal regulations in charging him with possession of contraband.           Plaintiff
insisted that his keyboard was damaged while under the control of SOCF staff.
                                 CONCLUSIONS OF LAW
       {¶ 6} 1)     In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 7} 2)     “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided by . . . the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333, 798 N.E.
2d 1121, ¶41, citing Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d
521; Mussivand v. David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶ 8} 3)     Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 9} 4)     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 10} 5)    Plaintiff must produce evidence which affords a reasonable basis for
the conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 11} 6)    In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶ 12} 7)    The state cannot be sued for the exercise of any executive planning
function involving the implementation of a policy decision characterized by a high
degree of discretion. Reynolds v. State (1984), 14 Ohio St. 3d 68. Any decision made
by defendant in ordering plaintiff to mail out his property is not actionable in this court.
       {¶ 13} 8)    By authorizing the destruction of the confiscated property, plaintiff
relinquished all ownership rights to the property. Howard v. Mansfield Correctional Inst.,
Ct. of Cl. No. 2005-01293-AD, 2005-Ohio-4645.
       {¶ 14} 9)   The Supreme Court of Ohio has held that “[p]rison regulations * * *
are primarily designed to guide correctional officials in prison administration rather than
to confer rights on inmates.” State ex rel. Larkins v. Wilkinson, 79 Ohio St. 3d 477, 479,
1997-Ohio-139.     “A breach of [defendant’s] internal regulations in itself does not
constitute negligence.” Williams v. Ohio Dept. of Rehab. & Corr. (1993), 67 Ohio Misc.
2d 1, 3. See also Horton v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 05AP-198,
2005-Ohio-4785, ¶29. Therefore, to the extent plaintiff alleges that defendant failed to
comply with internal policies, he fails to state a claim upon which relief may be granted.
       {¶ 15} 10) Plaintiff has failed to show any causal connection between any
property damage and any breach of duty owed by defendant in regard to protecting
inmate property. Druckenmiller v. Mansfield Correctional Inst. (1998), 97-11819-AD;
Melson v. Ohio Department of Rehabilitation and Correction (2003), Ct. of Cl. No. 2003-
04236-AD, 2003-Ohio-3615.
       {¶ 16} 11) Plaintiff has failed to prove, by a preponderance of the evidence, any
losses as a proximate result of any negligent conduct attributable to defendant.
Fitzgerald v. Department of Rehabilitation and Correction (1998), 97-10146-AD.


                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




SHANNON RILEY

      Plaintiff

      v.

SOUTHERN OHIO CORRECTIONAL FACILITY

      Defendant

       Case No. 2009-09248-AD

Clerk Miles C. Durfey
ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  MILES C. DURFEY
                                                  Clerk

Entry cc:

Shannon Riley, #232-001                           Gregory C. Trout, Chief Counsel
P.O. Box 45699                                    Department of Rehabilitation
Lucasville, Ohio 45699                            and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
4/21
Filed 5/5/10
Sent to S.C. reporter 9/2/10